       Case: 1:18-cv-01142-PAB Doc #: 112 Filed: 12/30/19 1 of 3. PageID #: 864




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    BRENDA V. BICKERSTAFF,                            )     Case No. 1:18-cv-1142-PAB
                                                      )
          Plaintiff,                                  )     JUDGE PAMELA A. BARKER
                                                      )
          v.                                          )     MAGISTRATE JUDGE
                                                      )     THOMAS M. PARKER
    CUYAHOGA COUNTY, et. al.,                         )
                                                      )
          Defendants.                                 )     ORDER
                                                      )     (Regarding CM/ECF Complaint)

        On December 17, 2019, plaintiff, Brenda V. Bickerstaff, filed a document complaining

about the court’s CM/ECF system and requesting a hearing regarding the same. ECF Doc. 111.

Among other things, plaintiff alleges:

     1) Difficulties regarding the use of a court-issued password, and she alleges that the
        password has been improperly changed.

     2) That she had not been advised concerning filing errors a supervisor said she had made in
        attempting to file documents in this case.

     3) That she was advised the clerk’s office does not have time to make corrections arising
        from plaintiff’s filing errors.

     4) That she (plaintiff) was not given the opportunity to make corrections to any filing errors.

     5) That the conduct of the clerk’s office personnel has raised her suspicions and seems
        “fishy” to her.

Plaintiff requests a hearing to deal with the issues raised in her “complaint.” 1


1
 The court will treat ECF Doc. 111 as a motion; the term “complaint” signifies the commencement of a
new lawsuit. Here, plaintiff has voiced complaints about how her ability to deal with CM/ECF filing is
handled by the court’s clerk’s office and requests relief from the court. The filing is more like a motion
and is not a new lawsuit.
        Case: 1:18-cv-01142-PAB Doc #: 112 Filed: 12/30/19 2 of 3. PageID #: 865



         The undersigned has reviewed plaintiff’s complaints in ECF Doc. 111 and, having

conferred briefly by telephone with clerk’s office supervisory personnel, I conclude that plaintiff

has made a good faith effort to use the court’s electronic filing system. Plaintiff has filed

numerous documents in this case, which indicates she is willing and able to use the court’s

electronic filing system. I also conclude that plaintiff is experiencing (or has experienced) the

normal sort of problems any filer using that system might encounter, particularly as a pro se

litigant. With the adoption of electronic filing and the expansion of the PACER system, the

“clerk’s historic role as liaison between the public and the judiciary” has changed. 2 “This is not

to say that the federal court clerks are in danger of being replaced by machines. If anything, the

turn to automated filing, record-keeping, and information-retrieval systems in the federal courts

requires a staff of computer-savvy administrators, and the clerks have had to hire and supervise

that staff while mastering new technologies as they become available.” 3

         The issues plaintiff has raised in ECF Doc. 111 do not affect the merits of her lawsuit

claims or any of her substantive rights in the case. Instead, they relate to how she is able to go

about litigating those claims. Thus, rather than conducting an in-court hearing on plaintiff’s

motion 4, I further conclude that plaintiff’s concerns would be best addressed if she were given a

chance to come to the court, to meet with one or more representatives of the clerk’s office, so

that:

    1) She can have her questions about her CM/ECF password answered.

    2) She can ask and have answered any questions she has concerning her efforts to use the
       court’s electronic filing system.

2
  See I. SCOTT MESSINGER, FED. JUDICIAL CTR., ORDER IN THE COURTS: A HISTORY OF THE FEDERAL
COURT CLERK’S OFFICE 72 (2002), https://www.fjc.gov/content/order-courts-history-federal-court-
clerks-office-0.
3
  Id.
4
  Court hearings normally are reserved to deal with issues in the case as opposed to the sort of concerns
plaintiff has raised here regarding the electronic filing system.
                                                     2
     Case: 1:18-cv-01142-PAB Doc #: 112 Filed: 12/30/19 3 of 3. PageID #: 866




   3) She can be provided direct instruction or a tutorial concerning frequently encountered
      filing events.

The court will hold plaintiff’s complaint/motion in abeyance while the foregoing steps are taken.

If such a conference permits plaintiff to proceed with her use of the CM/ECF system with a

minimum of problems, plaintiff’s ECF Doc. 111 motion would be rendered moot.

       All plaintiff needs to do is contact the clerk’s office by telephone and request to speak to

Chief Deputy Clerk Vicky Mizell or Supervisor Michelle Sztul. One of those individuals shall

set up the conference with plaintiff at the earliest opportunity.

   IT IS SO ORDERED.



Dated: December 30, 2019
                                                       Thomas M. Parker
                                                       United States Magistrate Judge




                                                  3
